DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8, 12, 14-16, 19-28 & 28 in the reply filed on 09/09/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33 recites “long fibers.” The term “long” is relative and must have quantified measurement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 8, 12, 14-16, 26-28 & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al., US 2014/0256850 A1 (hereinafter “Gerard”) in view of Heitner et al., U.S. Patent No. 4,605,717 (hereinafter “Heitner”). Regarding Claim 1 & 2, Gerard teaches a liquid composition . 

Claims 19-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al., US 2014/0256850 A1 (hereinafter “Gerard”) in view of Heitner et al., U.S. Patent No. 4,605,717 (hereinafter “Heitner”) in further view of Eguchi et al., U.S. Patent No. 5113477 (hereinafter “Eguchi”).  The present invention differs from Gerard in view of Heitner in that the present invention requires INT #1 is dimyristyl peroxydicarbonate. Eguchi teaches the use of dimyristyl peroxydicarbonate in polymerization of methacrylic acid monomer. See Eguichi, Example 12. In view of Eguchi, one having an ordinary skill in the art would be motivated to modify Gerard in view of Heitner by using a mixture of radical polymerization initiators comprising dimyristyl peroxydicarbonate replacing peroxyneodecanoate (INT #1), 0.89 g didecanoyl peroxide (INT #2) . 

Claims 19-22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al., US 2014/0256850 A1 (hereinafter “Gerard”) in view of Heitner et al., U.S. Patent No. 4,605,717 (hereinafter “Heitner”) in further view of Goto et al., US 2011/0124832 A1 (hereinafter “Goto”).  The present invention differs from Gerard in view of Heitner in that the present invention requires INT #1 is a peroxydicarbonate in particularly di(4-t-butylcyclohexyl) peroxydicarbonate (PERKADOX16). Goto teaches the use of PERKADOX16 in polymerization of methacrylate monomer. See Goto, Table 10. In view of Goto, one having an ordinary skill in the art would be motivated to modify Gerard in view of Heitner by using a mixture of radical polymerization initiators comprising di(4-t-butylcyclohexyl) peroxydicarbonate replacing peroxyneodecanoate (INT #1), 0.89 g didecanoyl peroxide (INT #2) and 0.93 g t-butyl peroxypivalate (INT #2).  Such modification would be obvious because one would have expected initiator compositions as taught by Gerard and Heitner would be similarly useful and applicable to the initiators taught in Goto. 

Claims 19-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al., US 2014/0256850 A1 (hereinafter “Gerard”) in view of Heitner et al., U.S. Patent No. 4,605,717 (hereinafter “Heitner”) in further view of Vigilante et al., US 2020/0339807 A1 (hereinafter “Vigilante”). The present invention differs from Gerard in view of Heitner in that the present invention requires INT #1 is a dicetyl peroxydicarbonate. Vigilante teaches the use of dicetyl peroxydicarbonate in polymerization of acrylic monomer. See Vigilante, [0015] & [0024]. In view of Vigilante, one having an ordinary skill in the art would be motivated to modify Gerard in view of Heitner by using a mixture of radical polymerization initiators comprising dicetyl peroxydicarbonate replacing peroxyneodecanoate (INT #1), 0.89 g didecanoyl peroxide (INT #2) and 0.93 g t-butyl peroxypivalate (INT #2).  Such modification would be obvious because one would have expected initiator compositions as taught by Gerard and Heitner would be similarly useful and applicable to the initiators taught in Vigilante. 



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh